DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to PCT App. No. IB2019/058832 filed October 16, 2019; to Foreign App. No. AU201900644 filed February 28, 2019; to PCT App. No. IB2020/051080 filed February 11, 2020; and to U.S. Provisional App. No. 62/805,147 filed February 13, 2019. 

Status of Claims
This Office Action is responsive to the amendment filed on June 6, 2022. As directed by the amendment: claim 32 has been amended and claim 47 has been added. Thus, claims 1-41 and 47 are presently pending in this application.
Applicant’s amendments obviate the previous drawing objections. Claim 32, and claims 33-41 by dependency, were previously rejected under 35 U.S.C. 112(b) as being indefinite. Applicant’s amendments to claim 32 obviate the previous rejection under 35 U.S.C. 112(b). Independent claim 1, and claims 2-31 by dependency, were previously indicated as allowable. No prior art rejection was previously made for claims 32-41. Applicant’s amendments, along with Examiner’s amendments, shown below, overcome the prior art of record and place the application in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Williams on June 13, 2022.
The application has been amended as follows: 
Claim 32 currently recites "is de livered to at least", ln 16 shall now read --is delivered to at least--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art Baigent et al (WO 2016/082001 A1; hereinafter: “Baigent”) discloses a patient interface (Figs. 37A-38C, 45, 57; ¶¶ 0340-0343, 0352) for sealed delivery of a flow of air at a continuously positive pressure with respect to ambient air pressure to an entrance to a patient's airways including at least entrance of a patient's nares, wherein the patient interface is configured to maintain a therapy pressure in a range of about 4 cmH20 to about 30 cmH20 above ambient air pressure in use, throughout a patient's respiratory cycle, while the patient is sleeping, to ameliorate sleep disordered breathing (¶ 0071; Claim 25); said patient interface comprising: a cushion assembly (3100; Fig. 35A-38C; ¶ 0288) including: a plenum chamber (3200; ¶ 0288; Fig. 35A, 37A-38C) at least partially forming a cavity pressurisable to a therapeutic pressure of at least 6 cmH20 above ambient air pressure (¶ 0075), said plenum chamber including a plenum chamber inlet port (3600; Fig. 36D; ¶ 0074) sized and structured to receive a flow of air at the therapeutic pressure for breathing by a patient (¶¶ 0288, 0429, 0462-0463); and a seal-forming structure (3109; Fig. 37A-38C) having a textile membrane (¶¶ 0341-0343) constructed and arranged to form a pressure-assisted seal with a region of the patient's face (¶¶ 0341-0343) surrounding an entrance (area at 3101; Fig. 37A-37E) to the patient's airways inferior to a nasal bridge region of the patient's face (¶ 0075; Claim 25), said textile membrane having a hole (3101; Fig. 37A-37E; ¶ 0342) formed therein such that the flow of air at said therapeutic pressure is delivered to at least an entrance to the patient's nares (¶¶ 0341-0343), the seal-forming structure constructed and arranged to maintain said therapeutic pressure in the cavity throughout the patient's respiratory cycle in use (¶¶ 0340-0343), wherein the seal-forming structure includes a flexible support structure (3114, 3221; Fig. 35B-35D, 36B-36E, 37A-38B) to hold the textile membrane in a predefined curved shape (¶¶ 0340-0343), the textile membrane being configured to seal with an underside of the patient's nose including the patient's subnasale and the patient's pronasale (Fig. 42A-B; ¶¶ 00340-0343), wherein the seal-forming structure includes a seal biasing portion (the inflatable textile membrane 3109; ¶¶ 0076, 0341-0343; Figs. 37A-37E, 38C, 45; Examiner notes: The inflatable textile membrane is be considered to be the seal biasing member, see paras. Baigent depict the foam undercushion as having a textile layer to seal at the comers of the nose (Fig. 38C) and depicts the inflatable textile membrane as having folds on the lateral sides (Fig.45).] extending along a perimeter of the cushion assembly at least in lateral regions of the cushion assembly, the seal biasing portion being less rigid than adjacent portions of the support structure such that the seal biasing portion is configured to inflate upon pressurization of the cavity in use thereby allowing the seal biasing portion to extend a reach of the textile membrane and decouple the textile membrane from external forces applied to the plenum chamber when activated in use (Figs. 6B, 37B-38C, 45; ¶¶ 0341-0343) and wherein the seal biasing portion is configured to extend the reach of the textile membrane a greater distance in the lateral regions of the cushion assembly than in at least a portion of a central region of the cushion assembly such that when the seal biasing portion is activated in use the central region forms a bending or flexing area thereby allowing the textile membrane in the lateral regions to cradle or pinch the patient's nasal alar (Figs. 37B-38C; ¶¶ 0341-0343).
Prior art Baigent fails to disclose or render obvious the patient interface wherein the seal biasing portion being formed of a material that is different than a material of the textile membrane. 
Prior art Guney et al. (WO 2021/019312 A1) discloses a patient interface (Fig. 81-112) comprising a seal-forming structure comprising sealing portion (10130; Fig 81-88) formed from a textile membrane (¶ 0683); a flexible support structure (10120; Fig, 81-88); and seal biasing portion (10140’; Fig. 88; ¶ 0690), which does not remedy the deficiencies of claim Baigent. 
Furthermore, prior art of Guney, as indicated by Applicant in their response filed June 2, 2022, and the instant application were commonly owned at the time the invention was made. 
Therefore, independent claim 1, and claims 2-31 by dependency, are rendered allowable. 

Prior art Baigent fails to disclose to render obvious wherein the seal-forming structure includes a seal biasing portion the sealing portion such that both the sealing portion and the seal-biasing portion are disposed along a posterior patient-facing surface of the cushion assembly, the seal biasing portion including at least one of fold, pleat or undulation extending between the sealing portion and the support structure, and wherein the seal biasing portion is configured to inflate upon pressurization of the cavity in use thereby causing the sealing portion to extend or telescope beyond other portions of the posterior patient-facing surface of the cushion assembly in a direction towards at least a portion of the patient's face, as recited in independent claim 32. 

Therefore, independent claim 32, and claims 33-41 and 47 by dependency, are rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785